Filed 7/8/14 Aleksa Simich Construction v. Centeno CA2/3
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for
publication or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                 DIVISION THREE



ALEKSA SIMICH CONSTRUCTION,                                                B250179
INC.,
                                                                           (Los Angeles County
         Plaintiff and Respondent,                                         Super. Ct. No. BC454576)

         v.

MARCO TULIO CENTENO,

         Defendant and Appellant.




         APPEAL from a judgment of the Superior Court of Los Angeles County,

Rolf MichaelTreu and Ramona See, Judges. Affirmed.

         Marco Tulio Centeno, in pro. per., for Defendant and Appellant.

         No appearance for Plaintiff and Respondent.




                            _______________________________________
       Marco Tulio Centeno appeals from the judgment entered in favor of the plaintiff

Aleksa Simich Construction, Inc. (ASC) on the grounds that it was not supported by

substantial evidence. We disagree and affirm.

                  FACTUAL AND PROCEDURAL BACKGROUND

       On February 7, 2011, ASC filed an action for breach of written contract,

quantum meruit, open book account, account stated, and foreclosure of mechanic’s lien

against Centeno. The complaint alleged that Centeno’s house had been damaged by

a fire, and that Centeno had obtained an estimate from his insurance company regarding

the costs of repairing the house. In October 2008, the parties entered into a “work

authorization” agreement whereby ASC “agreed to supply all materials and labor

necessary to repair [Centeno’s] home . . . pursuant to the [insurance] estimate.” ASC

allegedly performed the work agreed to under this contract and Centeno breached the

agreement by failing to pay ASC $44,251.77 Centeno had received from his insurance

company pursuant to the prior estimate. The record on appeal is incomplete and does

not include a copy of Centeno’s answer to the complaint.

       On March 24, 2011, Centeno filed a cross-complaint against ASC. The amended

cross-complaint for breach of contract and fraud named both ASC and Innovative

Business Perspective, Inc. as cross-defendants, and alleged that the cross-defendants

had “refuse[d] to perform and/or complete the extra work they agreed to perform, []

abandoned the project incomplete, improperly filed a mechanic’s lien, [and] slander[ed]

[Centeno’s] title to his property.” In addition, the cross-defendants “knew or supposed

to know [sic]” that “a check by Allstate Insurance Policy benefits [sic] the


                                            2
RECOVERABLE DEPRECIATION CHECK of $44,251.77 . . . belongs only to

[Centeno] and his lender and ha[s] nothing to do with [the] construction . . . . ”

       The parties proceeded to trial on April 30, 2013. The trial court entered

judgment in favor of ASC on the complaint in the amount of $44,251.77, and in favor of

the cross-defendants on the cross-complaint. Centeno timely appealed.

                                      DISCUSSION

       Centeno contends that the trial court erroneously found that ASC was owed the

proceeds of the $44,251.77 check sent to Centeno by his insurance company. This is, in

essence, an argument that substantial evidence does not support the trial court’s

findings. However, Centeno has not provided the court with a reporter’s transcript of

the trial proceedings. It is the appellant’s burden to provide an adequate record on

appeal. (Amato v. Mercury Casualty Co. (1993) 18 Cal. App. 4th 1784, 1794.) To the

extent the record is inadequate, we make all reasonable inferences in favor of the

judgment. (Ibid.) By omitting the reporter’s transcript, Centeno has failed to establish

what the parties testified or what was accepted into evidence. We therefore make all

reasonable inferences in favor of the judgment and assume that the missing evidence

constituted substantial evidence in support of the trial court’s findings. (Rossiter v.

Benoit (1979) 88 Cal. App. 3d 706, 712, overruled on another issue in Wilson v. Garcia

(1985) 471 U.S. 261.)




                                             3
                                 DISPOSITION

    The judgment is affirmed. The respondent is entitled to costs, if any, on appeal.



    NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                                            CROSKEY, Acting P. J.

WE CONCUR:




    KITCHING, J.




    ALDRICH, J.




                                         4